Title: To Thomas Jefferson from Nelson Barksdale, 28 October 1822
From: Barksdale, Nelson
To: Jefferson, Thomas

Dear Sir28th Octo 1822Mr Brokenbrough & my self wishing to settle & close all my acct with the Central College & university think it would be expedient to settle for my services as proctors (for the last 18 mts of service) which has not been done we are not of an opinion as to the Value of services therefore must appeal to you for some instructions on the subject my Idea was that I was to be paid a reasonable salary for such services as was requird. for the first year I agreed to settle at 200$ as the Institution was poor not intending that to be a fixd sallery for the future my calculation was that the services at the University & collection &c should be considerable more you will please drop me a line on the subject. & your opinion will be Intirely satisfactor from yours very respectfullyNelson Barksdale